SUMMARY ORDER
Plaintiff-appellant Eddie L. Miller, pro se, appeals from a judgment of the United States District Court for the Southern District of New York (P. Kevin Castel, J.) granting the defendants-appellees’ motion for summary judgment in his action alleging employment discrimination and fraud. We assume the parties’ familiarity with the underlying facts and procedural history. We affirm for the reasons stated by the District Court. All of Miller’s employment discrimination claims were either time-barred, see Elmenayer v. ABF Freight Sys., Inc., 318 F.3d 130, 133-34 (2d Cir. 2003), or failed to demonstrate that the City had made any employment decisions based on his race or protected activity, see Mandell v. County of Suffolk, 316 F.3d 368, 377-78 (2d Cir.2003) (explaining that plaintiff has the initial burden of establishing a prima facie case of discrimination). Additionally, Miller’s fraud claim was asserted well past the applicable statute of limitations. See N.Y. Unconsol. § 7401(2).
We have considered all of Miller’s arguments and found them unavailing. Accordingly, and for the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.